Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The use of the term OpenVR, WebVR, and SteamVR, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Delamont (US 2020/0368616) in view Sullivan (US 2002/0163482).
For claim 1, Delamont teaches a display system, comprising: a virtual-reality (VR) display apparatus (Fig. 1A); 
	an autostereoscopic display apparatus (Fig. 1A); and 
	a host, comprising: a processor, configured to execute a VR application, a VR software platform, and an OpenVR driver (Fig. 1B); 

	a first image buffer ([0161] e.g. 2R frame buffer following the rasterisation and fragmentation of the images at the end of the rendering pipeline process.);
	a second image buffer ([0161] 2L frame buffer following the rasterisation and fragmentation of the images at the end of the rendering pipeline process.); and 
	a multiplexing circuit, for selecting content in the first image buffer or the second image buffer according to a display-mode control signal from the processor ([1222] rendering module 27 may make a draw call to the games engine 35 or directly to the display where pixels may be displayed using arrays containing the RGB colours of the used to draw the pixels directly onto the user's Micro-display frame-by-frame), 
	wherein the VR application controls the GPU to simultaneously render a planar image and a VR stereoscopic image of the VR application ([1227] The rendering module 27, shall also address accordingly the right or left side proportion of the display module in which the pixels for the 2D stereoscopic images are to be displayed so as the two differing 2D stereoscopic resulting from the 3D renderings appear displayed in the correct portion of the micro display 3 corresponding to the users left and right side field of view as required in order that the users brain then perceives the image as having 3D form.), and 
	writes the planar image and VR stereoscopic image into the first image buffer and the second image buffer, respectively ([1226] In this process the rendering module 27 shall instruct the display device drivers and light display modules 27A, 27B on the pixel position expressed as a coordinate i.e. (x,y) on the micro display 3 surface for each image and its respective screen portion 2L,2R, the colour of each pixel and any line positions or shape boarders for which pixels should be displayed on together with any fill properties as required to display of each of the 2D stereoscopic images of the game object via a well defined pixel draw and display API set of calls or via the use of an RGB array loaded into the frame buffer directly for example.), 
	wherein in response to the processor receiving a specific input signal, the processor generates the display-mode control signal, executes an image-conversion software development kit (SDK) of the OpenVR driver to convert the VR stereoscopic image to an autostereoscopic image and to write the 
	wherein the autostereoscopic display apparatus is switched from a planar display mode to an autostereoscopic display mode according to the display-mode control signal ([2125] The mode of the users augmented reality display apparatus where the this may be an eye tracking based display or a display that is based on a horizontal perspective or full perspective or conversions may be made to the holographic images and holograms to support other forms of augmented reality 3D displays such as stereoscopic 2D head mounted displays, auto stereoscopic;), and 
	wherein the host transmits the output image signal to the autostereoscopic display apparatus for displaying ([1221] virtual image on the users display portions 2R, 2L, according to the addressable positioning of the pixels as provided by rendering module 27 which may be provided in the form an in-memory bitmap or RGB array for example that is written to the frame buffer of the display and then processed by the light-display module 5L,5R.)).
	Delamont does not disclose the multiplexing circuit selects the autostereoscopic image stored in the second image buffer as an output image signal according to the display-mode control signal.
	Sullivan teaches the multiplexing circuit selects the autostereoscopic image stored in the second image buffer as an output image signal according to the display-mode control signal ([0120] Alternatively or addition, the rendered images in the frame buffer may be displayed to the viewer 12 as a 3D image on a 2D computer screen as a prelude to generation of the 3D image as a volumetric 3D image 34, thus allowing the viewer 12 to select which images to generate as the 3D image 34.). 
	It would be obvious to a person with ordinary skill to combine the image buffer selection teachings of Sullivan with the teachings of Delamont for the predictable benefit of allowing user selection of image display mode.

	For claim 3,  while Delamont does not, Sullivan teaches wherein when the display-mode control signal is in a low logic state, the autostereoscopic display apparatus is in the planar display mode, and the multiplexing circuit selects the planar image stored in the first image buffer as the output image signal, wherein when the display-mode control signal is in a high logic state, the autostereoscopic display apparatus is in the autostereoscopic display mode, and the multiplexing circuit selects the autostereoscopic image stored in the second image buffer as the output image signal ([0120]  If the depth of the a new pixel is less than the depth of the previously computed pixel, then the new pixel is closer to the viewer, so the color and depth of the new pixel are substituted for the color and depth of the old pixel in both of the color and depth buffers, respectively. Examiner notes that selecting logic high or low is an aesthetic design choice without a functional difference). It would be obvious to a person with ordinary skill to combine the image buffer selection teachings of Sullivan with the teachings of Delamont for the predictable benefit of improved use during real world applications.
	For claim 4, while Delamont does not, it is well known wherein the VR software platform is a SteamVR software platform (Well known. A person skilled in the art would know to use one of the more common software development platforms. See, e.g. Padula; William V. et al.	US 20220026711 A1 [0039] SteamVR®).
	For claim 5, while Delamont does not, it is well known wherein the VR stereoscopic image includes a left-eye image and a right-eye image arranged side by side, and the autostereoscopic image includes the left-eye image and the right-eye image in an interlaced format (See, e.g. WON US 20170351486 A1 [0083] In general, a 3D stereoscopic image may include a left image (e.g., a left eye image) and a right image (e.g., a right eye image). According to how left and right images are combined into a 3D stereoscopic image, a 3D stereoscopic imaging method can be divided into a top-down method in which left and right images are located up and down in a frame, an L-to-R (left-to-right or side by side) 
	For claims 6-11, Delamont and Sullivan disclose the claimed limitations as discussed for claims 1-5 and it is well known to use WebVR to people having ordinary skill in the art for the benefit of using an open source software development platform (See e.g., LIN; Shih-Hao et al.	US 20200320157 A1, [Abstract] A Chromebook computer and a web virtual reality (WebVR) execution method thereof are provided. The WebVR execution method of Chromebook computer includes the following steps. A Chrome Extension informs a WebVR website that the Chromebook computer has a WebVR execution capability. A Chrome APP obtains an inertial measurement unit (IMU) data of a head-mounted display (HMD). The Chrome APP transmits the IMU data to the Chrome Extension. The Chrome Extension transmits the IMU data to the WebVR website through a WebVR application programming interface (API). The Chrome Extension captures a left eye frame and a right eye frame from the WebVR website through the WebVR API. The Chrome Extension projects the left eye frame and the right eye frame to the HMD.). 
	For claim 11, it is well-known to people with ordinary skill in the art to use OpenVR for the benefit of using an open source software development platform, See e.g., Ran; Ruiyuan et al.	US 20210357020 A1 [0063] The posture data acquired by the server driver of the server streaming software is transmitted to the data interface. For the VR application software in the application platform software SteamVR, the application engine is used and the SDK provided by the data interface OpenVR is integrated, and the OpenVR can transmit the posture data to the VR application software.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Padula; William V. et al.	US 20220026711 A1	Systems and Methods for A Parallactic Ambient Visual-Field Enhancer
Ran; Ruiyuan et al.	US 20210357020 A1	VIDEO STREAMING SYSTEM, VIDEO STREAMING METHOD AND APPARATUS
LIN; Shih-Hao et al.	US 20200320157 A1	CHROMEBOOK COMPUTER AND WEBVR EXECUTION METHOD THEREOF
Schluessler; Travis et al.	US 20200211511 A1	LIGHT FIELD DISPLAYS HAVING SYNERGISTIC DATA FORMATTING, RE-PROJECTION, FOVEATION, TILE BINNING AND IMAGE WARPING TECHNOLOGY
Mack; Newton Eliot et al.	US 20190358547 A1	SPECTATOR VIRTUAL REALITY SYSTEM
TAKEDA; Takafumi et al.	US 20190306421 A1	VR SYSTEM, COMMUNICATION METHOD, AND NON-TRANSITORY COMPUTER-READABLE MEDIUM
Yang; Chao-Kuang et al.	US 20180341325 A1	CONTENT-AWARE VIRTUAL REALITY SYSTEMS AND RELATED METHODS
Yeoh; Ivan Li Chuen et al.	US 20180275410 A1	DEPTH BASED FOVEATED RENDERING FOR DISPLAY SYSTEMS
WON; Jongpil et al.	US 20170351486 A1	DISPLAY DEVICE AND CONTROL METHOD THEREOF
Cho; Sung O et al.	US 20130291017 A1	IMAGE DISPLAY APPARATUS AND METHOD FOR OPERATING THE SAME
Duluk; Jerome F. JR. et al.	US 20070165035 A1	DEFERRED SHADING GRAPHICS PIPELINE PROCESSOR HAVING ADVANCED FEATURES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NEIL R MIKESKA/Primary Examiner, Art Unit 2485